                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

    EARNIE LEE RANDELL, #2044827    §
                                    §
              Petitioner,           §
                                    §
    v.                              §                             Civil Action No. 3:19-CV-868-L
                                    §
    LORIE DAVIS-DIRECTOR, TDCJ-CID, §
                                    §
              Respondent.           §

                                                     ORDER

           On December 23, 2019, the Findings, Conclusions and Recommendation of the United

States Magistrate Judge (“Report”) were entered (Doc. 19), recommending that the court deny the

petition for writ of habeas corpus under 28 U.S.C. § 2254 filed by pro se Petitioner Earnie Lee

Randell (“Petitioner”). On January 7, 2020, Petitioner requested an extension to respond to the

Report, which was granted. Accordingly, his objections were due on or before February 14, 2019.

See Doc. 21. Despite this extension, no objections have been filed.

           Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct and accepts them as those of

the court. Accordingly, the court denies Petitioner’s petition for writ of habeas corpus under 28

U.S.C. § 2254 because it is barred by the one-year statute of limitations. The court, therefore,

dismisses with prejudice this action.

           Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. * The court determines that Petitioner has failed to


*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:



Order – Page 1
show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the magistrate judge’s report filed

in this case. In the event that Petitioner files a notice of appeal, he must pay the $505 appellate

filing fee or submit a motion to proceed in forma pauperis on appeal.

       It is so ordered this 26th day of February, 2020.


                                                               _________________________________
                                                               Sam A. Lindsay
                                                               United States District Judge




                (a)      Certificate of Appealability. The district court must issue or deny a certificate
       of appealability when it enters a final order adverse to the applicant. Before entering the final order,
       the court may direct the parties to submit arguments on whether a certificate should issue. If the
       court issues a certificate, the court must state the specific issue or issues that satisfy the showing
       required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
       denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
       Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

       (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
       order entered under these rules. A timely notice of appeal must be filed even if the district court
       issues a certificate of appealability.


Order – Page 2
